Citation Nr: 0012224	
Decision Date: 05/09/00    Archive Date: 05/18/00

DOCKET NO.  99-01 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for 
arteriosclerotic heart disease with coronary insufficiency, 
status post myocardial infarction.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from January 1960 to 
April 1963, from January 1964 to December 1967, and from 
December 1990 to April 1991.  He also has a number of periods 
of active duty for training (ADT) as a member of the South 
Carolina Air National Guard.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.  

The veteran's original claim for service connection for 
arteriosclerotic heart disease with coronary insufficiency, 
status post myocardial infarction (hereinafter "heart 
disorder"), was denied in a May 1996 rating action.  He was 
notified of the decision and did not perfect an appeal; under 
the law, the decision became final.  The present appeal 
arises from a November 1998 rating action, in which the RO 
again denied the veteran's claim for service connection for a 
heart disorder.  The veteran filed an NOD in December 1998, 
and the RO issued an SOC in January 1999.  The veteran filed 
a substantive appeal, also in January 1999.  In March 1999, 
the veteran testified before a Hearing Officer at the VARO in 
Columbia.  A supplemental statement of the case (SSOC) was 
issued by the Hearing Officer in April 1999.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. Service connection for a heart disorder was denied in a 
May 1996 rating decision; the veteran was notified of the 
decision and did not file an appeal; thus, under the law, 
the decision became final .  

3. New and material evidence, in the form of personnel orders 
from the State of South Carolina Military Department, 
dated in May 1993, noting the veteran's call-up for annual 
ADT, has been introduced into the record since service 
connection was previously denied for a heart disorder; 
thus, the newly submitted evidence warrants reopening the 
veteran's claim.  


CONCLUSIONS OF LAW

1. Evidence submitted since the previous final decision is 
new and material, and the veteran's claim of entitlement 
to service connection for a heart disorder is reopened.  
38 U.S.C.A. §§ 7105(c), 5108 (West 1991); 38 C.F.R. 
§§ 3.104(a), 3.156(a) (1999).  

2. The veteran has submitted a well-grounded claim of service 
connection for a heart disorder.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's claims file reflects that, in 
November 1995, he submitted to the RO a VA Form 21-526 
(Veteran's Application for Compensation or Pension), in which 
he filed a claim of service connection for a heart disorder.  
Along with his application, the veteran submitted a personal 
statement in which he reported his previous medical history 
and the events surrounding the onset of a myocardial 
infarction in June 1993.  In particular, the veteran 
indicated that, in November 1990, he had experienced an acute 
episode of numbness and pain in his upper body.  He underwent 
a stress test, which was reported normal, and he noted that 
his condition improved with rest and medication.  The veteran 
also reported that he had experienced chest pain and 
indigestion in June 1993, and was subsequently found to have 
suffered a heart attack due to obstructed coronary arteries.  

Along with his statement, the veteran submitted additional 
evidence for consideration.  In particular, a letter from 
William Stuck, M.D., of Columbia Cardiology Associates, to 
Wilmot McCollough, M.D., dated in June 1993, noted that the 
veteran had been seen at Providence Hospital in June 1993 for 
evaluation of severe chest pain, and had been found to have 
suffered a posterior wall infarction.  Dr. Stuck also 
indicated that the veteran had undergone a diagnostic 
catheterization which revealed occlusion and narrowing of the 
circumflex and coronary arteries.  In addition, the veteran 
submitted a cardiovascular laboratory report from Providence 
Hospital, dated in June 1993.  The report reflected the 
veteran having undergone a catheterization of his heart, 
which revealed coronary atherosclerosis.  Furthermore, the 
veteran submitted a Medical Board Report, dated in October 
1993, which reflected that he had been disqualified from the 
Air National Guard due to his acute myocardial infarction.  

Thereafter, the RO received medical records from Dr. 
McCollough, dated in November 1990 and June 1993; and McLeod 
Regional Medical Center, dated in April 1994.  The records 
for June 1993 and April 1994 noted findings of, and treatment 
for, heart disease.  In particular, the veteran was found to 
suffer from coronary artery disease.  

In November and December 1995, the RO received medical 
records from William Boulware, M.D., dated from August 1993 
to September 1995; from Dr. Stuck, dated in June and July 
1993; and from Providence Hospital, dated in June 1993.  
These records reflected the veteran's initial treatment and 
follow-up for his myocardial infarction.  In particular, a 
Providence Hospital summary noted that the veteran had 
developed chest pain at around 5:00 p.m. on June 3, 1993.  
The pain reportedly radiated into his right arm, and was not 
particularly severe.  The severity of the veteran's chest 
pain reportedly increased that evening, with radiation into 
the left arm and down the right arm.  He subsequently 
presented at the Tomey Regional Medical Center emergency 
room.  

In January 1996, the RO received Tomey Regional Medical 
Center medical records, dated from September 1993 to February 
1995.  These records noted the veteran's participation in a 
cardiac rehabilitation and exercise program.  

In February 1996, the RO received a copy of the veteran's 
U.S. Air Force "Master Personnel Record" on microfiche, 
from the National Personnel Records Center (NPRC).  A review 
of these records revealed an ANG (Air National Guard)/U.S. 
Air Force point credit summary.  In particular, the time 
period from May 24, 1993, to May 28, 1993, as well as from 
June 1, 1993, to June 3, 1993, was noted, with respect to the 
type of duty, as "annual tour".  Furthermore, NPRC noted, 
in a VA Form 70-3101 (Request for Information), that the 
veteran had been on an additional active service period from 
December 1990 to April 1991.  

In a May 1996 rating decision, the RO denied the veteran's 
claim for service connection for a heart disorder.  It noted 
in its decision that the veteran's myocardial infarction had 
not occurred during active duty.  No appeal was filed, and 
the decision became final.  

In November 1998, the veteran submitted to the RO a VA Form 
21-4138 (Statement in Support of Claim), in which he 
requested that his claim for service connection for a heart 
disorder be reopened.  He also submitted evidence in support 
of his claim.  In particular, the RO received State of South 
Carolina Military Department personnel orders, dated in May 
1993, which noted that the veteran was to undergo local 
annual training.  The dates of training were reported as 
being from May 24, 1993, to May 28, 1993, and from June 1, 
1993, to June 3, 1993.  In the remarks section it was noted, 
"Home or place from which called to AD and active duty 
station [i]s located within corporate limits of same city or 
town.  Mbr [member] will commute."  The RO also received 
treatment summaries from Tomey Regional Medical Center, which 
reflected the veteran's onset of chest pain with radiation 
into his arm.  According to one treatment summary, the 
veteran's symptoms began at about 4:00 p.m. on June 3rd.  
Another treatment summary noted his symptoms occurring at 
about 5:00 p.m. on June 3rd.  

Furthermore, the RO also received lay statements from 
individuals who had seen the veteran on June 3, 1993.  A 
statement from Technical Sergeant Kenneth Fowler, dated in 
November 1993, noted that he and the veteran had been working 
together on June 3rd, and the veteran had complained of 
having indigestion and pain in his right arm.  In addition, 
statements from both Charles Olds and Judy Atkinson noted 
that they had witnessed the veteran looking ill at 5:30 p.m. 
while at a J.C. Penny's hair style salon on June 3rd.  

In March 1999, the veteran testified before a Hearing Officer 
at the VARO in Columbia.  He indicated that he had been on 
"summer camp for training" at the time of the onset of his 
myocardial infarction.  The veteran reported that his work 
that day had involved towing aircraft, and he thought he had 
pulled a muscle in his right arm.  He also testified that he 
was suffering from what he thought was indigestion.  
Subsequently, at 2:00 a.m. on June 4, 1993, he awoke and was 
unable to move his right arm.  He then went to the Tomey 
Regional Medical Center emergency room.  The veteran stated 
that his heart disease was currently being treated with 
medication, and that he had not experienced angina since he 
had stopped working.  He testified that, following his heart 
attack and medical disqualification from the Air National 
Guard, he had taken a job as an evidence custodian for a 
local police department.  The veteran reported that, as a 
result of stress, he had suffered from unstable angina and 
subsequently left that position.  

In addition, the veteran also testified that he was receiving 
Social Security disability benefits, and that he was 
restricted in his physical activities.  Furthermore, he 
contended that his summer camp training exercise was to have 
been completed on June 3, 1993, at midnight, and that his 
heart attack actually occurred earlier in the day while he 
was still on active duty for training.  The veteran also 
stated that he had begun his summer camp training two weeks 
prior to Memorial Day, and that he had been released from 
training for the holiday weekend (Saturday, Sunday, and 
Monday), and then had come back and finished his training on 
Tuesday, Wednesday, and Thursday.  With respect to the State 
of South Carolina Military Department personnel orders, the 
veteran testified that there were two actual orders, and not 
just the one order, noting training from the May 24, 1993, to 
June 3, 1993.  


II.  Analysis

The veteran was previously denied service connection for a 
heart disorder, in a May 1996 rating decision.  He did not 
file an appeal, and the decision became final.  In order to 
reopen his claim, the veteran must present new and material 
evidence with respect thereto.  38 U.S.C.A. § 5108.

Because the present appeal does not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  
Prior to our discussion of the evidence which has been 
submitted since the May 1996 RO decision, we must first note 
that the United States Court of Appeals for Veterans Claims 
had previously held that the Secretary of Veterans Affairs, 
and, on appeal, the Board, were required to perform a two-
step analysis when a claimant sought to reopen a claim based 
upon new evidence.  First, it was to be determined whether 
the evidence was "new and material."  Second, if the Board 
determined that the claimant had produced new and material 
evidence, the claim was reopened and the Board evaluated the 
merits of the veteran's claim in light of all the evidence, 
both old and new.  Manio v. Derwinski, 1 Vet.App. 144 (1991).  
Whether the new evidence was "material" turned essentially 
upon the reasonable possibility that, when viewed in the 
context of all the evidence, it would change the outcome.  
Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).

The Court more recently held that the two-step Manio process 
has been replaced with a three-step process.  See Elkins v. 
West, 12 Vet.App. 209 (1999) (en banc), interpreting and 
applying a decision of the United States Court of Appeals for 
the Federal Circuit in Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  The procedure which we must now follow is - 
first, it must be determined whether the appellant has 
presented new and material evidence under 38 C.F.R. 
§ 3.156(a); second, after the claim has been reopened, it 
must be determined whether, based upon all the evidence of 
record, the claim, as reopened, is well grounded; third, if 
the claim is well grounded, the merits of the claim must be 
addressed and, if ripe for decision, adjudicated.  Winters v. 
West, 12 Vet.App. 203, 206 (1999) (en banc).  In addition, 
Hodge overruled Colvin and its progeny as to the materiality 
element of the new-and-material-evidence test.  See Elkins, 
supra, at 214.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is new evidence has been 
overruled.  See Vargas-Gonzalez v. West, 12 Vet.App. 321, 326 
(1999), noting that Hodge did not deal with the test for 
determining whether evidence is new, which is a separate 
decision from whether it is material.  See also Anglin v. 
West, ___ F.3d ___, No 99-7019, slip op. at 7 (Fed. Cir. Feb. 
15, 2000) ("nothing in Hodge suggests that the understanding 
of "newness" as embodied in the first prong of the Colvin 
test is inadequate or in conflict with the regulatory 
definition of new and material evidence").

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 1, 4 (1998), motion for 
recon/review denied, 12 Vet. App. 234 (1999).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet.App. 510 (1992).  As noted above, under the 
precedent decision of the Court in the Evans case, supra, in 
order to reopen a previously and finally denied claim there 
must be new and material evidence entered into the record 
since the most recent denial on any basis, either on the 
merits or on an attempted reopening.  Id. at 285.  Thus, the 
evidence which must be considered at this time, in connection 
with the veteran's claim for service connection for a heart 
disorder, is that which has been submitted since the RO 
entered its decision on this matter in May 1996.  

Evidence submitted since the final RO decision entered in 
1996 includes:

1. State of South Carolina Military Department 
personnel orders, dated in May 1993.  
2. Treatment summaries from Tomey Regional Medical 
Center, dated in June 1993.  
3. Lay statement from Kenneth Fowler dated in November 
1998.  
4. Lay statement from Charles Olds dated in November 
1998.  
5. Lay statement from Judy Atkinson dated in October 
1998.  
6. Transcript of personal hearing dated in March 1999.  

With respect to the veteran's claim for service connection 
for a heart disorder, the evidentiary items submitted by the 
veteran are new, in that they were not considered in the RO's 
final decision in May 1996.  As to the "new" items of 
evidence, the remaining question is whether they are 
probative of the issue at hand and are so significant that 
they must be considered in order to fairly decide the merits 
of the veteran's claim.  

In this instance, the most significant new evidence consists 
of the State of South Carolina Military Department personnel 
orders, which appear to note that the veteran's period of 
training from May to June 1993 was active duty for training.  
In this respect, as noted above, the personnel order, under 
the remarks section, reads, "Home or place from which called 
to AD and active duty station [i]s located within corporate 
limits of same city or town.  Mbr [member] will commute."  

Furthermore, lay statements from individuals who saw the 
veteran on June 3, 1993, note that the veteran looked ill and 
was complaining of pain in his right arm.  It therefore 
appears possible that the veteran might have been on ADT when 
he began to suffer from symptoms of an aggravation of his 
heart disease, i.e., a myocardial infarction.  We are not 
unmindful of the mandate in the recent Hodge precedent, 
discussed above, in which the Federal Circuit Court declared:

We certainly agree with the Court of Veterans 
Appeals that not every piece of new evidence is 
"material"; we are concerned, however, that some 
new evidence may well contribute to a more 
complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, 
even where it will not eventually convince the 
Board to alter its ratings decision.  Where so 
much of the evidence regarding the veterans' 
claims for service connection and compensation is 
circumstantial at best, the need for a complete 
and accurate record takes on even greater 
importance.

Hodge v. West, supra, 155 F.3d at 1363.

In view of the change in course dictated by the Federal 
Circuit Court, the Board concludes that the threshold for 
reopening a previously denied claim has been lowered 
somewhat.  Accordingly, and resolving any reasonable doubt in 
favor of the veteran, we find the evidence submitted by the 
veteran meets the regulatory standard of evidence "which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(1999).

We recognize that the Hearing Officer, in continuing the 
denial of the veteran's claim in the April 1999 SSOC, 
determined that the veteran had not been on active duty (AD) 
or active duty for training at the time of his apparent heart 
attack.  That may be true, but, in light of the veteran's 
contentions and the military records presented to us, the 
Board is unable, at this time, to be sure of his status.  
There are important distinctions between different types of 
military service, e.g., AD, ADT, and inactive duty training 
(IADT), in the context of service connection.  See generally 
Biggins v. Derwinski, 1 Vet.App. 474, 477-78 (1991); see also 
Paulson v. Brown, 7 Vet.App. 466, 469-70 (1995).

Accordingly, the Board concludes that the veteran has 
submitted evidence that is new and material, and the claim 
for service connection for a heart disorder is reopened.  In 
addition, we find that the veteran's claim seeking service 
connection for a heart disorder is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  That is, he has presented 
a claim which is not inherently implausible.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  The record contains 
medical evidence of a current diagnosis of coronary artery 
disease, the veteran's own lay statements with respect to the 
onset of his myocardial infarction while apparently on active 
duty for training, and medical evidence reflecting an 
aggravation, i.e., myocardial infarction, of his heart 
disease (coronary artery disease) during his apparent period 
of ADT.  See Elkins v. West, 12 Vet.App. 209, 213 (1999) (en 
banc), citing Caluza v. Brown, 7 Vet.App. 498 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

This, of course, does not mean the claim will be granted, but 
the RO will conduct a new adjudication, following additional 
development outlined below, and determine whether service 
connection should be granted.  


ORDER

To the extent the Board has determined that new and material 
evidence has been submitted to reopen the veteran's claim of 
service connection for a heart disorder, and that the 
reopened claim is well grounded, the appeal is granted.


REMAND

For the reasons briefly set forth above, the Board has found 
the veteran's claim to be well grounded.  The veteran has 
submitted a copy of his orders pertaining to his training in 
May and June 1993, and a microfiche copy of his personnel 
record documents that he was on "annual tour", during this 
time.  Furthermore, there is evidence that the veteran 
currently suffers from coronary artery disease, he has 
offered his own testimony with respect to the onset of his 
myocardial infarction, and medical evidence documents the 
onset of his myocardial infarction during what appears to 
have been the veteran's military duty hours.  

The Board notes that, under applicable criteria, service 
connection may be granted for a disability resulting from 
disease or injury which was incurred in or aggravated during 
the veteran's period of active service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  The term "active military 
service" includes AD, any period of ADT during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in the line of duty, and any 
period of IADT during which the individual concerned was 
disabled or died from an injury incurred in or aggravated in 
the line of duty.  38 U.S.C.A. § 101(24).

Thus, an individual engaged in inactive duty training who is 
disabled from an injury incurred or aggravated in line of 
duty may be eligible to receive compensation.  On the other 
hand, compensation is not allowed for diseases or aggravation 
of diseases concurrent with IADT.  See Brooks v. Brown, 5 
Vet.App. 484, 485 (1993); VAOPGCPREC 86-90, 56 Fed. Reg. 
45,712 (1990).

In this instance, it appears the veteran was on ADT on June 
3, 1993.  The medical evidence reflects reports that, on June 
3rd the veteran developed chest pain at 4:00 p.m., or 
possibly at 5:00 p.m.  Lay statements reflect that, at 5:30 
p.m., the veteran reported feeling ill and tired while at a 
J.C. Penny's style salon.  Technical Sergeant Fowler reported 
that he had been working with the veteran on June 3rd , and 
the veteran had complained of indigestion-like symptoms and 
right shoulder pain.  The veteran was reported as being seen 
at the Tomey Regional Medical Center emergency room around 
2:45 a.m. on June 4, 1993.  

We are cognizant that the veteran has contended that his ADT 
ended at 12:00 midnight on June 3, 1993.  However, the 
evidence of record does not reflect any service department 
documentation supporting this contention.  Furthermore, none 
of the other evidence of record identifies when the veteran's 
summer training officially ended.  Thus, the Board is unable 
to ascertain if the veteran was still training when his chest 
pain reportedly began at either 4:00 p.m. or 5:00 p.m.  Given 
this fact, a confirmation needs to be made as to when the 
veteran's ADT (if that is what his training was, as opposed 
to IADT) officially ended, before the Board reaches a final 
decision with respect to his claim.  

Accordingly, while we regret the delay in this case, further 
appellate consideration will be deferred, and the veteran's 
claim for service connection for a heart disorder is REMANDED 
to the RO for the following action:

1. The RO should contact the State of South 
Carolina Military Department, Office of 
the Adjutant General, Columbia, South 
Carolina, 29201-4766, as noted on the 
veteran's personnel orders dated in May 
1993; or any other appropriate repository 
of military records, and request 
information pertaining to whether the 
veteran was on AD, ADT, or IADT on June 3, 
1993, and, whichever status was in effect, 
when that period of service officially 
ended, specifically, on what date and at 
what hour?  The RO should then incorporate 
this information into the claims folder.  

2. Upon completion of the development of the 
record requested by the Board, and any 
other development deemed appropriate by 
the RO, the RO should again consider the 
veteran's claim for service connection for 
a heart disorder.  If the action taken 
remains adverse to the veteran, he and his 
accredited representative should be 
furnished an SSOC concerning all evidence 
added to the record since the last SSOC.  
Thereafter, the veteran and his 
representative should be given an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, if otherwise in 
order.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

